Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), filed on 11/4/2021 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2021 has been entered.  Claims 1-21 are pending.  
Response to Arguments
2.	Applicant's arguments are moot in light of the new ground of rejections set forth below.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Seth (US 2016/0267533) in view of Cytron et al (US 2007/0130140). 
As to claim 1, Seth discloses a computer-implemented method comprising:
configuring a plurality of computer-implemented operations to be performed in relation to a sequence of engagements, the computer-implemented operations including a first one or more non-email related operations to precede an automatic email generation operation and a second one or more operations to follow the automatic email generation operation, the first one or more non-email related operations including at least one of making a telephone call or waiting for a predetermined period of time (figure 4; [0060], the personalized advertisement email is automatically generated after a sequence of engagements such as completion of seller information section, a seller name section, etc.; [0026], “Therefore, each customer 10 receives a personalized message or a personalized advertisement campaign (i.e., via mail, email,phone call, etc .... ) at a personalized time”. Therefore the time period from current time to the personalized time is considered a predetermined time.  See also [0057]-[0059] for details of sending an automated advertisement email.  See [0057], sending to customer’s primary email address, and if 
activating the automatic email generation operation based on detecting completion of the first one or more non-email related operations ([0026], “Therefore, each customer 10 receives a personalized message or a personalized advertisement campaign (i.e., via mail, email, phone call, etc .... ) at a personalized time”) the automatic email generation operation configured to generate and send emails to one or more email recipients based on a set of parameters ([0057]-[0060], the email is generated based on a template which has parameters, and is sent based on saved customer’s primary email address and/or secondary email address which are also parameters, the second one or more operations configurable to be:
enabled based on detecting successful completion of the automatic email generation operation ([0057], sending the email to the customer’s secondary email address when the secondary email address is valid which indicates a successful completion of the automatic email generation, note, including a valid target email address in the email is part of successfully generating an email), and 
prevented based on detecting unsuccessful completion of the automatic email generation operation ([0057], “fails to send an email to the customer's primary email address due to an invalid email address or a missing email address” wherein having a missing target email address or an invalid target email address is considered unsuccessful completion of the automatic email generation operation.  See also [0057], “In some examples, a seller 20 or a manager 30 checks the automatically generated advertisement email 270b before the system 100 automatically sends the email to the customer segmentation 141. The seller or the manager 30 may also determine/change/update the 
	However, Seth does not expressly disclose identifying one or more government regulations as applicable to the emails; and determining, based on evaluation of content of the emails, that the emails are in compliance with the one or more government regulations.  Cytron discloses a concept of identifying one or more government regulations as applicable to the emails; and determining, based on evaluation of content of the emails, that the emails are in compliance with the one or more government regulations ([0005], “…email monitoring systems which scan outgoing email for inappropriate or illegal content”).
	Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Seth with Cytron.  The suggestion/motivation of the combination would have been to prevent illegal content to be emailed out (Cytron, [0005]).
	As to claim 8, see similar rejection to claim 1.
	As to claim 15, see similar rejection to claim 1.
As to claim 2, Seth- Cytron discloses the method of claim 1, wherein the prevention of the second one or more operations is configurable to terminate responsive to receiving a notification that all errors associated with the automatic email generation operation have been corrected (Seth, [0057], “In some examples, a seller 20 or a manager 30 checks the automatically generated advertisement email 270b before the system 100 automatically sends the email to the customer segmentation 141. The seller or the manager 30 may also determine/change/update the customer segmentation 141 selected by the system 100” wherein the manager’s completion of inputting/updating/correcting of the email is equivalent to a notification that all errors are corrected).

As to claim 16, see similar rejection to claim 2.
As to claim 3, Seth- Cytron discloses the method of claim 1, wherein the set of parameters is unique to each of the one or more email recipients (see citation in rejection to claim 1, Seth, [0057], wherein the customer’s primary email address and secondary email address are unique to each of the one or more email recipients), and wherein violation of one or more parameters prevents the email from being sent (see citation in rejection to claim 1, Seth, [0057], wherein the invalid primary email address presents the email from being sent).
As to claim 10, see similar rejection to claim 3.
As to claim 17, see similar rejection to claim 3.
As to claim 4, Seth- Cytron discloses the method of claim 1, wherein the one or more government regulations relates to one or more of data protection, privacy (see citation in rejection to claim 1, Cytron, [0005], preventing illegal content is a type of data protection) and commercial emailing, and wherein violation of one or more government regulations prevents the email from being sent (see citation in rejection to claim 1, Cytron, [0005]).
As ot claim 11, see similar rejection to claim 4.
As to claim 18, see similar rejection to claim 4.
As to claim 5. Seth- Cytron discloses the method of claim 1, wherein the sending of the email is configured to use an email service determined based on email-sender information (Seth, (0057], “In another example, the system 100 automatically generates an email 270b marketing campaign 260 and sends the emails 270b to the customers 10. The system 100 may create and send the emails 270b at the end of the month if the seller20 has not created any marketing campaigns 260 during the month.”).

As to claim 19, see similar rejection to claim 5.
As to claim 6, Seth- Cytron discloses the method of claim 1, wherein the first one or more operations and the second one or more operations are associated with a sales cadence (Seth, [0057]-[0060], customized advertisement email generating and sending to potential customers).
As to claim 13, see similar rejection to claim 6.
As to claim 20, see similar rejection to claim 6.
As to claim 7, Seth- Cytron discloses the method of claim 1, wherein the generation of an email is based on receiving an email template and email-recipient information (Seth, [0057]-[0059]).
As to claim 14, see similar rejection to claim 7.
As to clam 21, see similar rejection 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Sr can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/HUA FAN/, J.D., Ph.D.Primary Examiner, Art Unit 2449